DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the communication filed on 02/19/21. In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-6 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of detecting the size of a document and determining scanned image is color or monochrome (see Hirohata ‘917, Onoshi ‘115 and Kubota ‘322). Also, closest prior art of record such as Kasamatsu ‘970 teaches detecting the size of a scanned document and using threshold to determine whether a document is color or monochrome. However, the prior art of record does not teach or suggest in a single combination or combination of references an image processing device having a threshold deciding section configured to decide a first threshold according to the estimated size, and a determining section configured to determine that the document sheet is the color document sheet when the number of color pixels reaches the first threshold, wherein when an actual size of the document sheet read by the document reading section is smaller than the estimated size, the threshold deciding section decides a second threshold which is smaller than the first threshold according to the actual size and the determining section determines the document sheet to be the color document sheet when the number of color pixels is the second threshold or greater and determines the document sheet to be the black-and-white document sheet when the number of color pixels is smaller than the second threshold, as recited by the independent claim. In another embodiment the prior art of record does not teach or suggest in a single combination or 

combination of references an image processing device having an estimated size setting section configured  to set a document size of the document sheet read by the document reading section as an estimated size,  a threshold deciding section configured to decide a third threshold according to the estimated size; and an ACS determination section configured to determine that the area of the document sheet is the color image when the number of color pixels in the area reaches the third threshold, wherein when an actual size of the document sheet read by the document reading section is smaller than the estimated size, the threshold deciding section decides a fourth threshold which is smaller than the third threshold according to a number of pixels in each of the areas into which the document sheet of the actual size is divided, determines the area to be the color image when the number of color pixels in the area is the fourth threshold or greater, and determines the area to be a black-and-white image when the number of color pixels in the area is smaller than the fourth threshold, as recited by the another independent claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   Kimura et al. (2016/0083209) teaches a sheet conveyance method for determining size of a sheet being processed.
   Torpey et al. (6,361,144) teaches a method to determine type of document being processed.


    Matsuda (5,987,163) teaches an apparatus and method for determining the size of a page size in an image reader.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

September 27, 2021






































                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 



37 CFR 1.312.  


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

Amend the title as follow:
 -- IMAGE PROCESSING DEVICE HAVING A FUNCTION OF AUTOMATICALLY DETERMINING WHETHER A DOCUMENT SHEET IS A COLOR DOCUMENT OR BLACK AND WHITE DOCUMENT --.

4.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's


supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
September 27, 2021